 

EXHIBIT 10.4

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”), dated as of January 1, 2020, by and
between WEYCO GROUP INC., a Wisconsin corporation (the “Company”), and THOMAS W.
FLORSHEIM, JR. of Milwaukee, Wisconsin (“Florsheim”).

 

W I T N E S S E T H

 

WHEREAS, Florsheim is the Chairman and Chief Executive Officer of the Company,
and is familiar with the methods developed by the Company and the products
supplied by the Company to its customers; and

 

WHEREAS, the Company desires to extend the period of its exclusive right to
Florsheim’s services for the period commencing with the date hereof and ending
on December 31, 2022, in order to assure to itself the successful management of
its business, and

 

WHEREAS, Florsheim is willing to so extend the period of his employment, all on
the terms and subject to the conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
the parties hereto agree as follows:

 

1.            Employment. The Company hereby employs Florsheim, during the term
of this Agreement, in an executive and managerial capacity, to supervise and
direct the operations of the Company as they are now or may hereafter be
constituted. Florsheim shall have such title and responsibilities as the
Company’s Corporate Governance and Compensation Committee of the Board of
Directors shall from time to time assign to him, but the duties which he shall
be called upon to render hereunder shall not be of a nature substantially
inconsistent with those he has rendered and is currently rendering to the
Company as its Chairman and Chief Executive Officer. During the term of this
Agreement, Florsheim shall serve also, without additional compensation, in such
offices of the Company to which he may be elected or appointed by the Company’s
Board of Directors. The Company shall not require Florsheim, without his
consent, to serve principally at a place other than Milwaukee, Wisconsin or its
immediate suburban area, and shall exert its best efforts so as not to require
him in the performance of his duties hereunder to be absent, without his
consent, from said city or its immediate suburban area during any weekend or
legal holiday nor for more than ten (10) days in any calendar month. Florsheim
hereby accepts such employment and agrees to devote his full time, attention,
knowledge and skill to the business and interest of the Company throughout the
period of his employment hereunder. Florsheim shall be entitled to take
vacations in the same manner and for the same periods of time as has been his
custom during the previous three years.

  



 

 

 

2.            Compensation.

 

(a)            As compensation for his services to the Company during the term
of this Agreement in whatever capacity or capacities rendered, the Company
shall, subject to the provisions of Section 3 hereof, pay Florsheim a salary of
$696,000.00 (Six Hundred Ninety-Six Thousand Dollars) per annum, or such greater
amount per annum as the Corporate Governance and Compensation Committee of the
Board of Directors of the Company may, in its discretion, fix; said salary is to
be payable in equal, or approximately equal, bi-weekly installments.

 

(b)            Nothing herein shall preclude Florsheim from receiving any
additional compensation, whether in the form of bonus or otherwise, or from
participating in any present or future profit-sharing, pension or retirement
plan, insurance, sickness or disability plan, stock option plan or other plan
for the benefits of Florsheim or the employees of the Company, in each case to
the extent and in the manner approved or determined by the Company’s Board of
Directors. The Company shall continue to provide Florsheim the use of an
automobile, and other benefits at least equal to those provided to him under his
previous contract of employment. These benefits are set forth in Schedule A
hereto.

 



 - 2 - 

 

  

3.            Term. The term of this Agreement shall be from the date hereof to
and including December 31, 2022. Florsheim’s employment hereunder shall be
subject to the following:

 

(a)            If, during the period of his employment hereunder, Florsheim is
dismissed by the Company for cause, thereupon his employment shall terminate.
“Cause”, for purposes of this subparagraph, shall mean conduct or activities
that cause a substantial demonstrable detriment to the Company.

 

(b)            If Florsheim’s employment terminates pursuant to
Section 3(a) above, the Company shall be obligated to pay him his salary and
other payments due to be paid hereunder, on or prior to the date of termination;
provided, that nothing herein shall be deemed to entitle Florsheim to amounts
accrued but not due to be paid, or to accelerate the date on which any payment
of salary or bonus is due.

 

(c)            (i)      If, during the term of this Agreement, the Company for
any reason other than that contained in Section 3(a) terminates the employment
of Florsheim, or in the event that he terminates his employment following an
event described in Section 6 hereof, the Company shall pay to Florsheim as
severance pay, on the first day of the seventh month which begins after the date
of such termination, a lump sum amount that, when added to any other payments or
benefits which constitute “parachute payments”, will be equal to 299% of
Florsheim’s “base amount”, as those terms are defined in Section 280G of the
Internal Revenue Code of 1986 (the “Code”) and regulations promulgated by the
Internal Revenue Service thereunder. The determination of Florsheim’s base
amount shall be made by the Company’s independent auditors.

 



 - 3 - 

 

  

(ii)            All or a portion of the payment otherwise required to be made
pursuant to the provisions of subparagraph (i) above shall be delayed to the
extent the Company reasonably anticipates that the Company’s deduction with
respect to such payment would be limited or eliminated by application of Code
Section 162(m); provided, however that such payment shall be made on the
earliest date on which the Company anticipates that the deduction for payment of
the amount will not be limited or eliminated by application of Code
Section 162(m). In any event, such payment shall be made no later than the last
day of the calendar year in which occurs the six (6) month anniversary of
Florsheim’s termination of employment. Any deferred amounts shall earn interest
at the rate of 7% per annum until paid.

 

(d)          In the event Florsheim is prevented from performing his duties by
reason of disability, the salary provided by Section 2(a) of this Agreement
shall cease as of the date he becomes permanently disabled, except that the
Company shall pay to Florsheim from the date such salary ceases to December 31,
2022, inclusive, a salary at the rate equal to 75% of his then current salary,
less any amount received by Florsheim pursuant to a salary continuation
insurance plan, the premiums for which are paid in whole or in part by the
Company. Florsheim shall be considered to be suffering from a “disability” if he
is, by reason of any medically determinable physical or mental impairment which
can be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, either (i) receiving income replacement
benefits for a period of not less than three months under a welfare plan
covering employees of the Company or (ii) unable to engage in any substantial
gainful activity.

 



 - 4 - 

 

 

(e)            In the event Florsheim dies prior to the termination of his
employment hereunder (for purposes of this Section 3(e), such employment shall
not be deemed terminated if, at the time of his death, the Company was making
payments pursuant to Section 3(d) above), the salary provided by
Section 2(a) (or Section 3(d), as the case may be) shall cease as of the date of
his death (prorated for part of any month), and the Company shall pay to the
beneficiary or beneficiaries of Florsheim, as designated by him pursuant to
written direction given by him to the Company (or in the absence of such writing
or in the event the last such writing filed by him shall designate one or more
persons who are not living at the time of his death or shall for any other
reason be wholly or partially ineffective, to the personal representatives of
his estate) a death benefit equal to his salary hereunder (at the annual rate
which was being paid to him at the date of his death) for a three-year period.
Such death benefits shall be payable in thirty-six equal monthly installments,
the first of which shall be paid within sixty days next following the date of
his death and the remaining of which shall be made on the date during each of
the thirty-five next succeeding calendar months corresponding to the date of
such first payment. If any payments are required to be made under this
Section 3(e) to a beneficiary of Florsheim who shall have died after having
commenced receiving payments hereunder, such payment shall be made to the
personal representative of said beneficiary’s estate.

  

4.            Restrictive Covenants. During the term of this Agreement,
Florsheim shall not, without the prior written consent of the Company, be
engaged in or connected or concerned with any business or activity which
directly or indirectly competes with the business conducted by the Company; nor
will he take part in any activities detrimental to the best interest of the
Company.

 



 - 5 - 

 

 

5.            Remedy for Breach. In the event of the breach by Florsheim of any
of the terms and conditions of this Agreement to be performed by him (including,
but not limited to, leaving the Company’s employment or performing services for
any person, firm or corporation engaged in a competing or similar line of
business with the Company without the written consent of the Company), the
Company shall be entitled, if it so elects, to institute and prosecute
proceedings in any court of competent jurisdiction, either at law or in equity,
to obtain damages for any breach of this Agreement, and to enjoin him (without
the necessity of proving actual damage to the Company) from performing services
for any such other person, firm or corporation in violation of the terms of this
Agreement, or both. The Company shall not be so entitled, however, in the event
Florsheim should voluntarily leave the Company’s employment after the happening
of any of the events specified in Section 6 hereof during the term of this
Agreement. The remedies provided herein shall be cumulative and in addition to
any and all other remedies which the Company may have at law or in equity.

 



6.            Specific Events. The following specific events will affect the
rights and obligations of the parties in the event of Florsheim’s leaving the
employ of the Company as set forth at Sections 3(c) and 5.

 

(a)            The replacement of two or more of the existing members of the
Company’s Board of Directors by persons not nominated by the Board of Directors;
or

 

(b)            Any amendment to Section 2 of Article III of the Company’s
By-Laws to enlarge the number of directors of the Company if the change was not
supported by the existing Board of Directors; or

 

(c)            Any change in Florsheim’s duties or powers such that his duties
or powers, as changed, would be of a nature substantially inconsistent with
those he has rendered in the past and is currently rendering to the Company as
its chief executive officer; or

 



 - 6 - 

 

 

(d)            A successful tender offer for 15% or more of the shares or merger
or consolidation or transfer of assets of the Company; or

 

(e)            A change in control of more than 15% of the shares in the
Company, such that Florsheim decides in good faith that he can no longer
effectively discharge his duties.

 

7.            Non-Disclosure of Secret or Confidential Information, etc.
Anything herein to the contrary notwithstanding, Florsheim, shall hold in a
fiduciary capacity for the benefit of the Company all knowledge of customer or
trade lists and all other secret or confidential information, knowledge or data
of the Company obtained by him during his employment by the Company, which shall
not be generally known to the public or to the Company’s industry (whether or
not developed by Florsheim) and shall not, during his employment hereunder or
after the termination of such employment, communicate or divulge any such
information, knowledge or data to any person, firm or corporation other than the
Company or persons, firms or corporation designated by the Company.

 

8.            Reimbursement for Expenses. Florsheim shall be reimbursed by the
Company, upon his submission of appropriate vouchers, for all items of
traveling, entertainment and miscellaneous expenses, including membership dues
at clubs used primarily for business purposes, reasonably incurred by him on
behalf of the Company within the scope of and during his employment hereunder.

 

9.            Assignment. This Agreement shall inure to the benefit of and shall
be binding upon the successors and assigns of the Company, including any company
or corporation with which the Company may merge or consolidate or to which the
Company may transfer substantially all of its assets. Florsheim shall have no
power, without the prior written consent of the Company, to transfer, assign,
anticipate, mortgage or otherwise encumber in advance any of the payments
provided for herein nor shall said payments be subject to levy, seizure, or
sequestration for the payment of any debts, judgments, alimony or separate
maintenance owed by Florsheim nor shall they be transferable by operation of law
in the event of bankruptcy, insolvency or otherwise.

 



 - 7 - 

 

  

10.            Notices. Any notice required or permitted hereunder shall be
sufficiently given if sent by registered mail, with postage and registration fee
prepaid, to the party to be notified at his or its last known address as
determined by due diligence by the party sending such notice.

 

11.            Severability. Nothing in this Agreement shall be construed so as
to require the commission of any act contrary to law, and wherever there may be
any conflict between any provision of this Agreement and any contrary material
statute, ordinance, regulation, or other rule of law pursuant to which the
parties have no legal right to contract, the latter shall prevail; but in such
event the provision of this Agreement so affected shall be curtailed and limited
only to the extent necessary to bring it within the requirements of such law. In
no event shall such illegality or invalidity affect the remaining parts of this
Agreement.

 

12.            Prior Employment Agreements. This Agreement supersedes all oral
or written employment agreements heretofore made by and between the parties with
respect to the subject matter hereof, and any and all such agreements are hereby
canceled and terminated in their entirety.

 

13.            Applicable Law. This Agreement, executed in the State of
Wisconsin, shall be construed in accordance with and governed in all respects by
the laws of the State of Wisconsin to the extent not governed by federal law.

 

14.            Waiver, etc. No amendment or modification of this Agreement shall
be valid or binding on the Company unless made in writing and signed by a duly
authorized officer of the Company or upon Florsheim unless made in writing and
signed by him. The waiver of a breach of any provision of this Agreement by
either party or the failure of either party to otherwise insist upon strict
performance of any provision hereof shall not constitute a waiver of any
subsequent breach of any subsequent failure to strictly perform.

 



 - 8 - 

 

  

15.         Headings, etc. Section headings and numbers herein are included for
convenience of reference only, and this Agreement is not to be construed with
reference thereto. If there shall be any conflict between such numbers and
headings and the text of this Agreement, the text shall control.

 

16.         Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument.

 

17.         Section 409A.

 

(a)            In order to facilitate compliance with Section 409A of the
Internal Revenue Code, the Company and Florsheim agree that they shall neither
accelerate nor defer or otherwise change the time at which any payment due
hereunder is to be made, except as may otherwise be permitted under Code
Section 409A of the Internal Revenue Code and regulations thereunder.

 

(b)            Whether a termination of employment has occurred will be
construed in a manner consistent with the requirements described in IRS
regulations under Code Section 409A. Termination of employment by the Company on
the one hand or by Florsheim on the other hand (other than by death of
Florsheim) shall be communicated by a written notice of termination to the
other. That notice shall indicate the specific termination provision in this
Agreement relied upon and, to the extent applicable, shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination under the provisions so indicated and the termination date. The
termination date shall be no later than thirty (30) days after the date such
written notice is provided but may be earlier if so specified in the notice.

 



 - 9 - 

 

 

18.            Termination of Certain Benefits. Coverage under the arrangements
described in Section 2(b) shall end upon the Florsheim’s date of termination of
employment (or earlier death described in Section 3(e) or earlier disability
described in Section 3(d)); provided, however, that Florsheim (or his
beneficiaries) shall be permitted to elect COBRA continuing health benefits
coverage in accordance with the usual rules of the Company’s health plan and
such coverage shall be continued in accordance with those rules so long as
Florsheim or his beneficiaries pays the full COBRA premium generally applicable
to other terminating employees (and their beneficiaries).

 

 

IN WITNESS WHEREOF, Florsheim has duly executed this Agreement and the Company
has caused this Agreement to be executed by its duly authorized officers and its
corporate seal to be affixed hereunto, all as of the day and year first above
written.

 

      WEYCO GROUP, INC.
a Wisconsin corporation,     By /s/ John W. Florsheim         Its President  
Attest: /s/ John Wittkowske         Its Secretary   /s/ Thomas W. Florsheim,Jr.
  Thomas W. Florsheim,Jr.

 

(SEAL)

 



 - 10 - 

 

 

SCHEDULE A

  

Life and Accidental Death and Dismemberment Insurance

 

Health Insurance

 

Weyco Group, Inc. Pension

 

Plan

 

Deferred Compensation Agreement

 

Weyco Group, Inc. Deferred Compensation Plan

 

Weyco Group, Inc. Excess Benefits Plan

 



 - 11 - 

 

 

February 21, 2020

 

TO:WEYCO GROUP, INC.

 

Pursuant to Section 3(e) of the Employment Agreement dated as of January 1,
2020, by and between Weyco Group, Inc., a Wisconsin corporation, and Thomas W.
Florsheim, Jr. of Milwaukee, Wisconsin, I hereby designate Jennifer Florsheim as
beneficiary of the death benefits equal to my salary hereunder for a three-year
period.

 

  /s/ Thomas W. Florsheim, Jr.   Thomas W. Florsheim, Jr.

 



 - 12 - 

 

 